IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00113-CR
 
steven frank goad,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2002-1133-C
 

MEMORANDUM  Opinion

 
On April 18, 2007, Appellant Steven Frank Goad filed
a notice of appeal of the trial court’s September 6, 2006 order that, in
effect, garnishes funds from Goad’s inmate trust account to satisfy court costs
from his July 17, 2003 conviction.  See Tex. Gov’t Code Ann. § 501.014(e) (Vernon 2004).
We notified Goad that his appeal was subject to
dismissal for want of jurisdiction because his notice of appeal was not timely
filed.  See Tex. R. App. P.
26.1, 26.2(a)(1); Martinez v. State, No. 10-07-00142-CR, 2007 WL 2200156 (Tex. App.—Waco Aug. 1, 2007, no
pet. h.).  In response, Goad, who is pro se, has filed a motion to dismiss his
appeal and concedes that we lack jurisdiction of this appeal.
This appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
            (Chief
Justice Gray concurs in the judgment with a note, but without a separate
opinion.  Again the distinction between a civil appeal/proceeding and a
criminal appeal/proceeding should control how we proceed in this proceeding. 
The Court has characterized it as a criminal proceeding by designating it
“CR.”  See Tex. R. App. P.
12.2(a)(4).  If it is properly designated as a criminal proceeding, the Court
should inquire about whether Goad is entitled to the appointment of counsel. 
Goad has contended that this is a postjudgment garnishment proceeding.  As a
self-represented civil litigant, Goad is entitled to seek dismissal of his
appeal.  I concur only in the judgment of the Court which dismisses the
appeal.)
Appeal dismissed 
Opinion delivered and
filed October 10, 2007
Do not publish
[CRPM]